Citation Nr: 1212637	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  04-28 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to service connection for residuals of a right ankle fracture.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The Veteran served on active duty from September 1974 to September 1977. 

This matter arises to the Board of Veterans' Appeals (Board) on from an August 2003-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that in pertinent part denied reopening a claim for service connection for the right ankle. 

The Board remanded the case in May 2007 and again in May 2010.  In its May 2010 decision, the Board found new and material evidence and reopened the service connection claim. 


FINDINGS OF FACT

1.  The Veteran is not a combat Veteran.  

2.  The Service Treatment Reports (STRs) clearly reflect a right ankle fracture in June 1977.

3.  The current diagnosis is right ankle sprain.  

4.  Competent medical evidence tending to relate current right ankle pain to an active service ankle injury has been presented.


CONCLUSION OF LAW

A right ankle sprain was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, all remand orders have been complied with.  

As set forth at 38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), VA must notify claimants of certain procedural aspects of their claims and must assist claimants in obtaining evidence that might substantiate their claims.  Because the Board is granting the benefit sought by the claimant, any error (if committed) with respect to VA's duty to notify or assist does not result in unfair prejudice to the claimant and need not be discussed.  

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2011).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b).  The Veteran has alleged that he was in combat along the then West German-Czechoslovakian border in the mid-1970s; however, this claim of combat with the enemy is not borne out by the record, although he has shown that he did serve in that area during the claimed time-frame.  Because the Veteran was not in combat, he will not be afforded the benefit of 38 U.S.C.A. § 1154(b).  

The Veteran's STRs note that the right ankle was sound at entry.  An April 1975 STR notes a twisted right ankle and an assessment of acute ankle sprain.  A June 1977 STR reflects that the Veteran tripped at Fort Hood and suffered a non-displaced right malleolus fracture.  A July 1977 STR notes that the Veteran was currently six weeks status post non-displaced fracture of lateral malleolus of the left [sic] leg.  X-rays showed good bony union.  An August 1977 separation examination report reflects that the lower extremities were normal.  

In May 1978, the Veteran requested service connection for a broken right ankle.  An August 1978 VA compensation examination report notes that there was no residual of an ankle fracture. 

An October 1999 VA out-patient treatment report notes a 3rd degree right ankle sprain after the Veteran tripped the day before.

In September 2007, D. Dean, D.O., examined the Veteran and considered the Veteran's history of inservice right ankle trauma.  Dr. Dean concluded, "This patient does have the pain in the ankle which is directly related to his military service.  There is no question."  

A June 2006 VA X-ray report notes a history of right ankle pain and instability.  The X-ray showed normal bony structure.  An October 2009 VA podiatry report notes improved ankle instability.

In May 2010, the Veteran presented to a VA emergency room complaining that he heard a "pop" while walking the evening before.  May 2010 VA X-rays of the right ankle are negative. The May 2010 VA emergency room treatment report contains an assessment of acute right ankle strain.  

VA examined the right ankle in December 2010.  The examiner reviewed the pertinent medical history, examined the ankle and offered a diagnosis of right ankle sprain.  The examiner concluded that it is unlikely that the current right ankle sprain is related to active service.  The examiner erroneously reported, "There was no evidence of a right ankle fracture in the SRM's."  The examiner also concluded that it is more likely that the current right ankle condition is related to a post-service fall from a ladder.  

The Board must address the competency, credibility, and probative value of all evidence, including lay evidence.  38 U.S.C.A. § 7104(d)(1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Concerning the medical evidence, the Board cannot place much weight on the December 2010 VA medical opinion because it is based on incorrect facts.  See Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  The VA examiner stated that the STRs do not reflect an ankle fracture.  In sharp contrast to that statement, the STRs clearly note a right malleolus fracture on June 15, 1977, at Fort Hood, that was treated with a cast for six weeks.  

The Veteran's private osteopath has related the right ankle pain to an active service injury.  The opinion appears to be based on correct facts and supported by a rationale.  Thus, it will be afforded weight in this matter. 

The lay evidence of record is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  Whether the Board may place weight on the Veteran's assertion of etiology requires further analysis of the Veteran's competency.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  In this case, because the Veteran's assertion that his right ankle pains began during active service, and because his private osteopath has agreed, it may be concluded that this lay evidence, although not lay testimony, supports a later diagnosis by a medical professional.  Thus, under the tenets of Jandreau, the Board must extend weight to the Veteran's assertion of a link between his current right ankle pain and active military service.  

After considering all the evidence of record, the Board finds that the evidence favors the claim.  Service connection for a right ankle sprain must therefore be granted.


ORDER

Service connection for a right ankle sprain is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


